ORDER

Petitioners/County Assessor and Board of Equalization seek to prohibit respondent judge from proceeding further in an ad valo-rem tax evaluation appealed to the district court based on lack of jurisdiction.
Application to assume original jurisdiction is granted. Taxpayer objected to evaluation of property but failed to give statutory notice to County Treasurer that appeal had been taken. Let writ issue prohibiting respondent judge from proceeding in Cause No. CJ-93-4383 on the docket of the District Court Oklahoma County for lack of jurisdiction for failure to comply with 68 O.S.1991 § 2884(B). Dolese Bros. Co. v. Board of Com’rs of Comanche County, 151 Okl. 110, 2 P.2d 955 (1931).
ALMA WILSON, C.J., and HODGES, LAVENDER, SIMMS, HARGRAVE, SUMMERS and WATT, JJ., concur.
KAUGER, V.C.J., not participating.